Citation Nr: 0734977	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a bone neoplasm of the L3 vertebra with 
thoracolumbar strain.  

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity.

3.   Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

4.   Entitlement to a compensable disability rating for a 
fibroma of the penile shaft.

5.  Entitlement to a compensable disability rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
2002 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision granted service 
connection for the disabilities noted above.  The veteran has 
appealed the initial disability ratings assigned.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues involving rating the veteran's spine disabilities 
and associated neurologic disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's service-connected fibroma of the penile 
shaft is manifested by a skin lesion of a small fibroma with 
abnormal texture of the skin on the shaft of the penis.  
There is no evidence of ulceration, disfigurement, or 
functional impairment.  

2.  The veteran's service-connected allergic rhinitis is 
manifested by three percent obstruction in the right nostril 
and two percent obstruction in the left nostril.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
fibroma of the penile shaft have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118 
Diagnostic Codes 7801-7805, 7819 (2007).

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97 Diagnostic 
Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran submitted his claims for 
service connection in July 2005, which was prior to his 
separation from active service.  In a statement dated in July 
2005, the veteran acknowledged that he was notified about the 
evidence or information VA needed to substantiate his claim 
and what information and evidence VA would try to obtain and 
what he was to provide to VA.  He indicated that he did not 
have any other information or evidence to provide and asked 
that his claim be adjudicated as soon as possible.

After the RO granted service connection for the disabilities 
listed on the title page, the veteran was provided 
notification concerning the assignment of disability ratings 
and effective dates in a letter dated March 2006.  The 
veteran's claims for service connection were substantiated by 
the rating decision which granted service connection.  The 
veteran has not alleged that he has been prejudiced by the 
timing of the notice on how to establish higher disability 
ratings in this case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical examination reports, VA medical records, and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for disability 
ratings in excess of those assigned.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's appeal for increased disability ratings is from 
the initial rating which granted service connection for each 
disability.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Fibroma of the Penile Shaft

In August 2005, prior to the veteran's discharge from active 
service, a VA examination of the veteran was conducted.  This 
examination serves as both evidence of the disability during 
service, and as the initial VA Compensation and Pension 
examination.  Physical examination revealed a skin lesion of 
a small fibroma with abnormal texture of the skin on the 
shaft of the penis which covers less than six square inches 
and less than one percent of the entire body.  There was no 
evidence of ulceration, disfigurement, or functional 
impairment.  The veteran indicated that the disorder had been 
treated with topical medication.

The veteran's service-connected fibroma of the penile shaft 
is currently rated as noncompensable (0%) under diagnostic 
code 7819.  That rating contemplates benign skin neoplasms 
and instructs to rate the disability for disfigurement, 
scars, or impairment of function.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7819 (2007).  Scars other than on the head, 
face and neck warrant 10 percent disability rating if the 
surface area exceeds 6 square inches with limited motion or 
144 square inches without limited motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802.  10 percent disability ratings 
may also be assigned if a superficial scar is unstable or 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected fibroma of the penile shaft.  While the veteran 
disagreed with the initial disability rating assigned, he has 
made no argument why an increased rating is warranted.  The 
disability was not addressed in the August 2007 hearing where 
the veteran had assistance of counsel.  The medical evidence 
of record reveals that the veteran does have a fibroma of the 
shaft of the penis.  However, there is no evidence that this 
causes any disfigurement or functional impairment of the 
veteran's skin or of the genitourinary system.  Accordingly 
an increased rating is denied.   

As the preponderance of the evidence is against the veteran's 
claim for a compensable disability rating , the benefit-of-
the-doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


B.  Allergic Rhinitis

Again, in August 2005, prior to the veteran's discharge from 
active service, a VA examination of the veteran was 
conducted.  With respect to the veteran's allergic rhinitis, 
he reported having periodic sinusitis with headaches and 
nasal discharge.  Physical examination revealed no sinusitis 
present.  There was allergic rhinitis with mucoid drainage 
present which resulted in 3 percent obstruction of the right 
nostril and 2 percent obstruction of the left nostril.  

The veteran's service-connected allergic rhinitis is 
currently rated as noncompensable (0%) under diagnostic code 
6522.  Allergic or vasomotor rhinitis warrants a 30 percent 
rating where there are polyps.  A 10 percent rating is 
warranted without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  Again, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

Sinusitis is rated according to a general rating formula.  A 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected allergic rhinitis.  While the veteran disagreed 
with the initial disability rating assigned, he has made no 
argument why an increased rating is warranted.  The 
disability was not addressed in the August 2007 hearing where 
the veteran had assistance of counsel.  The medical evidence 
of record reveals that the veteran does have allergic 
rhinitis with nasal discharge with 3 percent obstruction of 
the right nostril and 2 percent obstruction of the left 
nostril.  There is no evidence of sinusitis and no evidence 
that the veteran's disability meets any of the criteria to 
warrant the assignment of a compensable disability rating.  
Accordingly an increased rating is denied.   

As the preponderance of the evidence is against the veteran's 
claim for a compensable disability rating , the benefit-of-
the-doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

A compensable disability rating for a fibroma of the penile 
shaft is denied.

A compensable disability rating for allergic rhinitis is 
denied.


REMAND

At the August 2007 hearing, the veteran testified that his 
service-connected cervical spine disability, and lumbar spine 
disability, with the associated radiculopathy, had increased 
in severity since the last VA examination.  The veteran 
submitted a private medical report dated August 2007.  This 
report does contain evidence showing ranges of motion of the 
spine have decreased since the 2005 VA examination.  However, 
this examination does not fully address the veteran's 
complaints of pain or radiculopathy.  Therefore, another VA 
examination should be conducted.  

The CAVC has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
examination to ascertain the level of 
disability from his cervical spine and 
lumbar spine disabilities.  The report of 
examination should include a detailed 
account of all manifestations of these 
disabilities found to be present 
including all neurologic manifestations 
of radiculopathy.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  Range 
of motion testing of the cervical and 
thoracolumbar spine must be conducted.  
Any determination should be expressed in 
terms of the degree of additional range 
of motion lost due to pain, weakened 
movement, excess fatigability or 
incoordination.  The examiner must also 
identify whether there are objective 
signs of pain, and whether any such pain 
could significantly limit functional 
ability during flare-ups or when the 
affected joint is used repeatedly over a 
period of time.  This determination 
should be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Following any other development 
deemed warranted, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
to the veteran and his attorney and 
they should be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


